Title: To James Madison from the Ohio Congressional Delegation, 3 February 1816
From: Ohio Congressional Delegation
To: Madison, James


                    
                        Sir,
                        
                            Washington
                            3 Feby. 1816.
                        
                    
                    The Post Master General has had the goodness to favour us with an extract of a letter from W.P. Drake, a gentleman of respectability, who resides at Sandusky, Ohio, in which it is stated, that in December last, the principal chief of the Wyandot nation residing in that vicinity died, that the Indians are in much confusion, and some of them had intimated their wish, to dispose of their lands. Mr. Drake, thinks there would be no difficulty in making the purchase.
                    We need not urge the valuable acquisition of Territory this purchase would secure, nor, the importance of connecting our frontier settlements. These advantages are known, and we doubt not, properly appreciated. The citizens of Ohio, are extremely anxious for the extinguishment of the Indian title to lands within the limits of the State, and we trust there is a disposition to gratify their wishes, if it can be done, consistently with that course of policy which prudence dictates. With sentiments of undivided esteem we are your Obt. servts.
                    
                        Wm. Creighton Jun[and six others]
                    
                    
                    
                        PS The Wyandot lands are bounded on the North by the lake, and lay between our settlements and Michigan.
                    
                